Name: Council Regulation (EEC) No 3885/89 of 11 December 1989 repealing Regulation (EEC) No 353/79 laying down the conditions for coupage and wine-making in the free zones on Community territory for wine products originating in third countries
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 No L 378 / 1127 . 12 . 89 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3885 / 89 of 11 December 1989 repealing Regulation (EEC) No 353 /79 laying down the conditions for coupage and wine-making in the free zones on Community territory for wine products originating in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 822/ 87 of 16 March 1987 on the common organization of the market in wine (*), as last amended by Regulation (EEC) No 1236 / 89 ( 2 ), and in particular Article 70 (3 ) thereof, Whereas Regulation {EEC) No 353 / 79 ( 3 ), which laid down conditions for coupage and wine-making in the free zones for wine products originating in third countries, is no longer of practical value; whereas it should therefore be repealed , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC ) No 353 /79 is hereby repealed . Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1989 . For the Council The President H. NALLET ( ») OJ No L 84 , 27. 3-. -1987 , p ; 1 . ( 2 ) OJ No L 128 , 11 . 5 . 1989 , p. 31 . ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p. 94 .